Exhibit 10.11
October 27, 2008
Mr. Arthur Chong
Dear Art,
It is my pleasure to present you with this offer of employment to join Broadcom
Corporation (“Broadcom” or the “company”) in the position of Senior Vice
President, General Counsel and Secretary. You would report directly to
Broadcom’s President and Chief Executive Officer. The specifics of our offer
follow below. Certain capitalized terms not defined in this letter agreement
(the “Letter Agreement”) have the meanings defined in Appendix II. Appendices I
and II are hereby incorporated as though set forth in full herein.
DUTIES & RESPONSIBILITIES
During your employment as Senior Vice President, General Counsel and Secretary,
you will oversee all legal affairs of the company. You will serve as a key
member of the executive leadership team, providing business and legal
perspective and advice on a wide range of strategic, tactical and operational
issues. Your responsibilities will cover the entire gamut of legal matters –
corporate law, securities, governance, intellectual property (including
trademarks, patent licensing and prosecution), regulatory matters, mergers and
acquisitions, contracts, insurance, employment law, advertising and litigation.
You will provide leadership to a department in excess of 30 professionals,
including approximately 20 attorneys. An important aspect of your role will be
advising, counseling, and working with the company’s CEO, Board of Directors and
its committees. In addition, a key responsibility will be to achieve excellence
in corporate governance practices.
You will devote all of your business time (excluding periods of vacation and
absences made necessary because of illness or other traditionally approved leave
purposes), energy and skill in the performance of your duties for Broadcom.
You agree to abide at all times by Broadcom’s policies and procedures as the
same may be revised and updated from time to time, including, without
limitation, the Code of Ethics and Corporate Conduct (the “Code of Conduct”),
Conflicts of Interest Policy, Appropriate Use Policy, and Policy on Insider
Trading and Unauthorized Disclosures.
BASE SALARY AND ANNUAL BONUS
Your base salary will be $13,461 paid bi-weekly (equivalent to a $350,000
annualized rate).
You will be eligible to participate in the Company’s annual cash bonus program,
and your initial target bonus under such program shall be 50% of your annual
base salary. The amount of any bonus actually paid to you under the program is
subject to the complete discretion of the Compensation Committee of the
Company’s Board of Directors (the “Committee”). For 2008, your target bonus will
be pro-rated based on the number of days that you are actively and continuously
employed by the Company for this fiscal year. Your

 



--------------------------------------------------------------------------------



 



target bonus for future years shall be as determined by the Committee, taking
into account the target bonus levels for other senior executives of the Company.
The Committee shall have the discretion to change, revise, amend or cancel any
bonus program that may be established from time to time.
SIGN-ON BONUS
The Company has also agreed to pay you a sign-on bonus in the amount of
$150,000. This sign-on bonus will be paid within your first 30 days of
employment with the Company. Payment will be processed through our payroll
department, with all appropriate taxes withheld. This bonus is subject to the
repayment obligation described below.
STOCK OPTIONS AND RESTRICTED STOCK UNITS
We will recommend to the Compensation Committee that you receive a stock option
grant to purchase one hundred twenty-five thousand (125,000) shares of Broadcom
Class A common stock with an exercise price per share equal to the closing price
of our Class A common stock on the NASDAQ Global Select Market as of the grant
date. If your Start Date occurs prior to November 5, 2008, the stock option
grant will occur on or about November 5, 2008, provided that the window for
executive stock trades as determined under the company’s policies and procedures
is open on that date; otherwise the option will be granted as soon as feasible
following the opening of the next window for executive stock trades as
determined under the company’s policies and procedures. The option will vest
with respect to 25% of the underlying shares upon the first anniversary of the
Start Date. The remaining 75% of shares subject to the option will vest in equal
monthly installments, on each monthly anniversary of the Start Date that occurs
during the period of thirty-six months following the first anniversary of the
Start Date. Vesting of the option will not be subject to performance criteria
other than continued service as an employee. The stock option will have a ten
year term.
We will recommend to the Compensation Committee that you receive sixty-two
thousand five hundred (62,500) restricted stock units to acquire, with no cash
payment on your part (other than applicable income and employment taxes), an
equal number of shares of Broadcom Class A common stock. If your Start Date
occurs prior to November 5, 2008, the restricted stock unit award will occur on
or about November 5, 2008, provided that the window for executive stock trades
as determined under the company’s policies and procedures is open on that date;
otherwise the restricted stock units will be awarded as soon as feasible
following the opening of the next window for executive stock trades as
determined under the company’s policies and procedures. The restricted stock
units will generally vest in 16 equal quarterly installments, on each quarterly
date that is generally utilized by Broadcom for the vesting of restricted stock
units issued to other Broadcom employees, over the period of forty-eight months
following the date of such award. Vesting of the restricted stock units will not
be subject to performance criteria other than continued service as an employee.
The foregoing grants will be made by the Committee pursuant to Broadcom’s 1998
Stock Incentive Plan, as amended and restated. We have provided you with a copy
of the 1998 Stock Incentive Plan together with its current prospectus, our
current forms of notice of grant of stock option, stock option agreement and
restricted stock unit issuance agreement. The terms and conditions set forth
therein are subject to change from time to time at the discretion of the
Committee.

-2-



--------------------------------------------------------------------------------



 



10B5-1 PLAN, ETC.
To the extent permitted from time to time by applicable law, you will be able to
exercise any stock options granted to you through a same day sale program
established with a nationally recognized securities brokerage firm of your
choice that is reasonably acceptable to Broadcom. For your restricted stock
units and any other restricted stock or equity awards that create taxable income
to you at the time of vesting, if you are precluded by law at the time of
vesting from selling Broadcom equity in an amount sufficient to result in
proceeds at least equal to the tax obligation created by such vesting, then you
shall, to the extent permitted from time to time by applicable law, be permitted
to satisfy the applicable tax withholding obligations arising from the vesting
of such awards through share withholding by Broadcom. To the extent permitted
from time to time by applicable law, you will also be permitted to implement and
maintain, at your discretion, an exercise and selling trading plan covering your
Broadcom equity in accordance with Rule 10b5-1 of the Securities Exchange Act of
1934, as amended (a “10b5-1 Plan”). To extent permitted from time to time by
applicable law, you will be permitted to have an operational 10b5-1 Plan
commencing at the time you select (provided that such plan is approved by both
Broadcom’s Chief Executive Officer and Chief Financial Officer and provided
further, that such plan complies with the company’s policies and procedures) and
continuing during the entire time you render services to Broadcom and you may,
in your discretion, keep a 10b5-1 Plan active through the date that is 24 months
after cessation of all your services to Broadcom. Any such plan will be in a
form reasonably acceptable to Broadcom and will be established with a nationally
recognized securities brokerage firm of your choice that is reasonably
acceptable by Broadcom.
BENEFITS
As a Broadcom employee you will be eligible to participate in our employee
benefits plan, which includes comprehensive medical, dental, vision, life and
both short- and long-term disability insurance. In addition, you may participate
in Broadcom’s employee stock purchase plan, which allows employees to purchase a
limited amount of Broadcom Class A Common Stock at a discounted price, a 401(k)
savings program, paid holidays as designated by the Company (approximately ten
days annually), and paid vacation of ten work days per year plus an additional
work day for each completed year of service, up to a maximum of 20 work days.
The above benefits shall accrue in accordance with our stated policies and may
change from time-to-time at Broadcom’s discretion. We have provided you with a
copy of our current benefits information for your convenience. Effective on your
Start Date, or such other date as may be specified with regard to any particular
benefit, you will be eligible for our current, comprehensive benefits package.
Although the summary plan descriptions and other information from the Human
Resources Department are designed to assist employees, the underlying plan
documents themselves, which are available through the Human Resources
Department, are the controlling documents with regard to these benefits. Should
any questions relating to our benefits package arise, please feel free to
discuss them with our benefits representative when you join Broadcom. At that
time you will be asked to make a decision as to which of the medical plans best
suit your needs.
INDEMNIFICATION AND LIABILITY INSURANCE
You will be covered under Broadcom’s insurance policies for directors and
officers liability and will be provided indemnification (covering your services
as an officer, director and/or employee) to the maximum extent permitted by
Broadcom’s bylaws and Articles of Incorporation, with such insurance coverage
and indemnification to be on terms no less favorable than those provided as
Broadcom’s standard practice for senior executive officers and directors.

-3-



--------------------------------------------------------------------------------



 



RELOCATION AND TEMPORARY LIVING EXPENSES

Broadcom Corporation provides relocation benefits to support and assist
relocating employees. Relocation benefits are designed to minimize, to the
extent feasible, the expenses new employees may incur when relocating to a new
area, as well as the frustration of move logistics. Broadcom’s policy was
developed to help defray expenses; however, it is not intended to reimburse each
and every expense related to the move. Benefits are not to be considered
guaranteed or that cash or another benefit will be given in lieu of relocation
benefits that are not utilized.
Specific relocation benefits are administered based on an employee’s job level
as determined by their supervisor. Based on the position being offered to you,
you are eligible for Tier 4 relocation benefits as outlined in your Relocation
Assistance – Tier 4 (U.S./Canada) policy, enclosed. Please be aware that some
relocation benefits are considered as taxable income under IRS guidelines. These
items will be added to your W-2 earnings at year-end.
REPAYMENT OBLIGATION

By signing this letter to indicate your acceptance of employment, you agree that
if you voluntarily terminate your employment with Broadcom within twenty four
(24) months of your hire date, you will repay the sign-on bonus. For this
purpose, voluntary termination excludes termination for Good Reason as set forth
in Appendix II. You also agree that Broadcom is authorized to satisfy any
repayment obligation by deduction from your earnings, accrued vacation, cash
bonuses or any other cash compensation payable to you, to the extent allowed by
law, and/or to collect such repayment directly from you.
TERMINATION

Employment with Broadcom is at-will. Broadcom may terminate your employment with
or without “Cause” or in the event of your “Disability.” You may terminate your
employment with or without “Good Reason,” and your employment automatically
terminates upon your death.
Any termination of your employment by Broadcom or you shall only be effective if
communicated by a “Notice of Termination.”
If, during the “Term” of the change in control severance benefit program
described in Appendix II (the “Program”), there is a “Change in Control”, and
within 24 months after the date of such a Change in Control , Broadcom
terminates your employment other than for Cause or Disability, or you terminate
your employment for Good Reason, Broadcom agrees to make the payments and
provide the benefits to you described in Appendix II. Furthermore, Broadcom will
pay certain “Accrued Obligations” and provide certain “Other Benefits” upon any
termination of employment as described in Appendix II.
GENERAL TERMS

Please carefully review and consider the entire contents of this Letter
Agreement, including the attached Appendix I, which outlines some of the most
important terms and conditions of employment with Broadcom, and the attached
Appendix II, which contains the terms of the Change in Control Severance Benefit
Program. This Letter Agreement, including the attached Appendices and any
agreements relating to confidentiality and proprietary rights between you and
Broadcom, sets forth the terms of your employment and constitutes the entire
agreement between the parties, and supersedes all previous communications,
representations, understandings, and agreements, whether oral or written,
between the

-4-



--------------------------------------------------------------------------------



 



parties or any official or representative thereof, relating to the subject
matter hereof. This Letter Agreement may not be modified or amended except by a
written amendment signed by the parties hereto.
You acknowledge that the Company will file the entire text of the agreement with
its next Annual Report on SEC Form 10KQ.
To indicate your acceptance of Broadcom’s offer of employment, please sign and
date one copy of this Letter Agreement in the space provided below acknowledging
your acceptance and anticipated employment date, initial the last pages of
Exhibit 1, Appendix I and Appendix II where indicated, and return all three to
me. Please feel free to contact me if you need additional information or to
discuss this offer further.
This offer of employment and Letter Agreement are subject to and conditioned
upon your commencing services on a full-time basis no later than November 4,
2008.
Art, the entire Board of Directors, senior executive team and I believe that you
will make significant contributions to Broadcom. We look forward to your joining
our company and contributing to our shared vision and future success.
Sincerely,
BROADCOM CORPORATION

     
By:
  /s/ Scott A. McGregor
Scott A. McGregor
President and Chief Executive Officer

ACCEPTANCE:
I accept Broadcom Corporation’s offer of employment on the terms and conditions
set forth in this Letter Agreement, including the Appendices hereto.

     
Signed:
  /s/ Arthur Chong
Arthur Chong
 
   
Date:
  October 29, 2008

-5-



--------------------------------------------------------------------------------



 



APPENDIX I — ADDITIONAL TERMS AND CONDITIONS
This Appendix I sets forth terms and conditions of the offer of employment made
by Broadcom Corporation (“Broadcom") to Arthur Chong. This Appendix I is to be
construed in conjunction with, and is made a part of, the Letter Agreement
offering employment with Broadcom. Capitalized terms not defined in this
Appendix I shall have the meanings defined elsewhere in the Letter Agreement.
1. Immigration, Examinations and Absence of Conflicts. The IMMIGRATION AND
CONTROL ACT of 1986 requires employers to verify that every new employee is
eligible for employment in the US. This offer of employment is conditional upon
the verification of valid US employment eligibility within three (3) days of
your hire date. An information sheet that outlines various documents you may use
to confirm work eligibility has been provided to you. This offer is also
conditional upon the completion of a comprehensive pre-employment medical
examination and background investigation of you with results satisfactory to
Broadcom in its sole discretion. By accepting Broadcom’s offer, you consent to
such examination and investigation by professionals employed for that purpose by
Broadcom and to permit the material results thereof to be released to and
discussed with the Board of Directors, and you agree to complete any information
statements and execute any consents required to facilitate the same.
By accepting Broadcom’s offer, you represent that you have satisfied any
obligation you may have to provide notice to any previous employer and that your
employment will not constitute a breach of or contravene the terms of any other
employment agreement or other agreement to which you are a party or otherwise
bound (including but not limited to any agreement that prohibits or restricts
your employment as a result of Broadcom’s competition with any entity) thereby
preventing you from performing your duties pursuant to the Letter Agreement, and
this offer and your employment are conditional upon the absence of any such
breach or contravention that would prevent you from performing your duties
pursuant to the Letter Agreement. A breach of these representations shall, if so
elected by Broadcom within one year of the Start Date, render the Letter
Agreement null and void as if it had never existed, and shall, if so elected by
Broadcom within one year of the Start Date, constitute grounds for your
immediate termination. Such election by Broadcom shall be communicated to you by
written notice. In the event Broadcom elects to render the Letter Agreement null
and void and to terminate your employment as set forth in the prior sentence,
and notwithstanding anything to the contrary provided elsewhere in the Letter
Agreement other than your agreement to repay your sign-on bonus as described
under the heading “Repayment Obligation”, you shall be entitled to retain the
compensation and benefits that had been actually paid or delivered to you prior
to the date that Broadcom provides written notice of such election to you, to
the extent the same are fully earned and vested as of that date, but you shall
not be entitled to receive or retain any other or further compensation or
benefits (whether or not vested) of any sort whatsoever. Upon such election, and
except as and then only to the extent provided in the immediately preceding
sentence, Broadcom shall have no further obligation whatsoever with respect to
your employment or the Letter Agreement and shall not be liable for damages of
any kind or type resulting from its good faith election to terminate your
employment and to treat the Letter Agreement as null and void pursuant to this
Section 1.
2. Policies and Procedures; Confidentiality and Invention Assignment Agreement.
You will be expected to abide by all Broadcom policies and procedures, including
the Code of Conduct, Conflicts of Interest Policy, Appropriate Use Policy, and
Policy on Insider Trading and Unauthorized Disclosures, and including signing
and complying with the Broadcom Confidentiality and Invention Assignment
Agreement (the “CIAA”). The CIAA (a copy of which has been provided to you)
prohibits, both during and after your employment with

-6-



--------------------------------------------------------------------------------



 



Broadcom, unauthorized use or disclosure to anyone outside of Broadcom of the
proprietary or trade secret information of Broadcom, its customers and its
clients, as well as the disclosure to Broadcom of the proprietary or trade
secret information of others. In addition, this agreement provides for the
assignment of employee inventions to Broadcom and prohibits employees for a
period of one year after their employment from inducing employees or consultants
to sever their relationship with Broadcom. Of course, this description is only a
summary, and your actual obligations will be governed by the CIAA itself.
3. Key Man Life Insurance. You agree that at any time during your employment, at
the request of the Board of Directors or a committee thereof and without
additional compensation, you will provide information, complete and sign
applications, and submit to reasonable physical examinations for the purpose of
qualifying for so-called “key man” life insurance to be paid for by and owned by
Broadcom for its own benefit. Broadcom shall have no obligation to apply for or
to obtain such insurance or to maintain in effect any such insurance that may
issue for any specific period after its issuance. You understand and agree that
neither you nor any of your beneficiaries shall have any pecuniary, ownership or
beneficial interest in such insurance whatsoever, or to require that Broadcom
maintain any such insurance in effect, except that if any such insurance is in
effect at the date of termination of your employment for any reason other than
your death or Disability, you shall have the right to have assigned to you any
such policies of insurance that are so assignable, as provided pursuant to
Subsection 1(e) of Appendix II or as otherwise provided by the policies or
practices of Broadcom then in effect, upon payment by you to Broadcom of the
cash surrender value, if any, and any prepaid premiums.
4. Governing Law. The laws of California shall govern the validity and
interpretation of the Letter Agreement and the Change in Control Severance
Program described in Appendix II (the “Change in Control Severance Program”),
without regard to the conflicts of law principles applicable in California or
any other jurisdiction.
5. Captions. The captions of the Letter Agreement (including the captions of its
Appendices) are not part of the provisions of this agreement or the Change in
Control Severance Program and shall have no force or effect.
6. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party, by overnight courier
prepaid, or by registered or certified mail, return receipt requested, postage
prepaid, addressed (if to you) at the address you last provided in writing to
Broadcom, and if to Broadcom, as follows:
Broadcom Corporation
5300 California Avenue
Irvine, California 92617
Attention: President and Chief Executive Officer
or to such other address as either party may specify to the other from time to
time by notice in writing in compliance with this paragraph.
Notices and communications shall be effective when actually received by the
addressee. Neither your failure to give any notice required hereunder, nor
defects or errors in any notice given by you, shall relieve Broadcom of any
corresponding obligation under the Change in Control Severance Program unless,
and only to the extent that, Broadcom is actually and materially prejudiced
thereby.

-7-



--------------------------------------------------------------------------------



 



7. Severability. The invalidity or unenforceability of any provision of this
agreement shall not affect the validity or enforceability of any other
provision. If any provision of the Letter Agreement, the Change in Control
Severance Program or this Appendix I as applied to any party or to any
circumstance should be adjudged by a court of competent jurisdiction or
determined by an arbitrator to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of the Letter Agreement, the Change in
Control Severance Program or this Appendix I, or the enforceability or
invalidity of any such agreement as a whole. Should any provision of the Letter
Agreement, the Change in Control Severance Program or this Appendix I become or
be deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken, and
the remainder of the Agreement shall continue in full force and effect.
8. Withholding Taxes. Broadcom may withhold from any amounts payable to you such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
9. No Waiver. Your failure or Broadcom’s failure to insist upon strict
compliance with any provision hereof or the failure to assert any right you or
Broadcom may have hereunder, including, without limitation, your right to
terminate employment for Good Reason, shall not be deemed to be a waiver of the
application of such provision or right with respect to any subsequent event or
the waiver of any other provision or right, including any provision or right
under the Program.
10. Breach and Remedies. Notwithstanding the provisions of Appendix II setting
forth certain payments and benefits that may be made upon the termination of
your employment, you and Broadcom retain any and all of your rights to assert
that the other party has breached the Letter Agreement (or any of the
compensatory equity agreements) by virtue of some action or inaction that does
not constitute “Cause” or “Good Reason” (as defined in Appendix II) and which,
if true, would thereby entitle you to damages or other appropriate relief;
provided, however, that any such action or inaction which is cured within
30 days after notice thereof shall not constitute a breach of the Letter
Agreement; further provided that the measure of your damages for any such breach
by the Company shall be your actual damages resulting therefrom and shall not be
determined with reference to the payments or benefits set forth in Subsections
1(a), 1(b) or 1(e) of Appendix II; and further provided that your resignation
(with or without “Good Reason") or your termination by Broadcom (with or without
“Cause") shall not be deemed a breach of the Letter Agreement.
11. Execution and Counterparts. The Letter Agreement may be executed in
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. The Letter Agreement shall become binding when one or
more counterparts hereof, individually or taken together, bearing the signatures
of both you and Broadcom’s representative are exchanged (including an exchange
of counterparts via confirmed facsimile transmission; provided, however, that if
the initial exchange of counterparts is via confirmed facsimile transmission, we
shall also exchange signed originals as soon thereafter as feasible).
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

-8-



--------------------------------------------------------------------------------



 



12. Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN YOU AND
BROADCOM ARISING OUT OF, RELATING TO OR OTHERWISE CONNECTED WITH YOUR
EMPLOYMENT, THE LETTER AGREEMENT, THE BENEFITS PROVIDED UNDER THE CHANGE IN
CONTROL SEVERANCE PROGRAM OR THE VALIDITY, CONSTRUCTION, PERFORMANCE OR
TERMINATION OF THIS AGREEMENT, THE LETTER AGREEMENT OR THE CHANGE IN CONTROL
SEVERANCE PROGRAM SHALL BE SETTLED EXCLUSIVELY BY BINDING ARBITRATION TO BE HELD
IN THE COUNTY IN WHICH YOU ARE (OR HAVE MOST RECENTLY BEEN) EMPLOYED BY BROADCOM
(OR ANY PARENT OR SUBSIDIARY) AT THE TIME OF SUCH ARBITRATION . THIS AGREEMENT
TO ARBITRATE ALSO INCLUDES ALL CLAIMS EITHER PARTY MAY ASSERT FOR VIOLATION OF
ANY STATUTE, REGULATION, ORDINANCE, CONSTITUTION OR COMMON LAW. THE ARBITRATION
PROCEEDINGS SHALL BE GOVERNED BY (i) THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION AND
(ii) THE FEDERAL ARBITRATION ACT.
THE ARBITRATOR SHALL HAVE THE SAME, BUT NO GREATER, REMEDIAL AUTHORITY AS WOULD
A COURT HEARING THE SAME DISPUTE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION AND SHALL BE IN LIEU OF
THE RIGHTS THOSE PARTIES MAY OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER,
THAT SUCH DECISION SHALL BE SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN
ACCORDANCE WITH THE PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE
JUDICIAL REVIEW OF ARBITRATION AWARDS.
THE PREVAILING PARTY IN SUCH ARBITRATION, AS DETERMINED BY THE ARBITRATOR, AND
IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT
PERMITTED BY LAW, TO REIMBURSEMENT FROM THE OTHER PARTY FOR ALL OF THE
PREVAILING PARTY’S COSTS, INCLUDING, BUT NOT LIMITED TO, EXPENSES AND REASONABLE
ATTORNEY’S FEES. HOWEVER, THE ARBITRATOR’S COMPENSATION AND OTHER FEES AND COSTS
UNIQUE IN ARBITRATION SHALL IN ALL EVENTS BE PAID BY BROADCOM. JUDGMENT SHALL BE
ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER OF SUCH DISPUTE OR CONTROVERSY. NOTWITHSTANDING THE FOREGOING,
EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY TO A COURT PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8, OR ANY COMPARABLE STATUTORY
PROVISION OR COMMON LAW PRINCIPLE, FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY
RESTRAINING ORDER OR A PRELIMINARY INJUNCTION. TO THE EXTENT PERMITTED BY LAW,
THE PROCEEDINGS AND RESULTS, INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT
CONFIDENTIAL.
Initials                    

-9-



--------------------------------------------------------------------------------



 



APPENDIX II – CHANGE IN CONTROL SEVERANCE BENEFIT PROGRAM
          This Appendix II sets forth terms and conditions of a Change in
Control Severance Benefit Program (the “Program”) which is part of the offer of
employment made by Broadcom to Arthur Chong. This Appendix II is to be construed
in conjunction with, and is made a part of, the Letter Agreement offering
employment with Broadcom. Capitalized terms not defined in this Appendix II
shall have the meanings defined elsewhere in the Letter Agreement. The initial
term of the Change in Control Severance Benefit Program (the “Term”) shall
commence on the Start Date and continue until August 19, 2009. On August 19 of
each succeeding calendar year, the Term shall, without any action by Broadcom or
the Compensation Committee, automatically be extended for one (1) additional
year unless, before any such automatic renewal date, the Compensation Committee,
by a majority vote, expressly determines that the automatic extension for such
year shall not apply.
          Employment with Broadcom is at-will, and Broadcom may unilaterally
terminate your employment with or without “Cause” or in the event of your
“Disability.” You may terminate your employment with or without “Good Reason,”
and your employment will automatically terminate upon your death. Any
termination of your employment by Broadcom or you during the Term (or, if it
extends beyond the Term, during the first twenty-four (24) months following a
Change in Control that occurs during the Term) shall be communicated by a
“Notice of Termination.”
          If a Change in Control is effected during the Term and within
twenty-four (24) months after the effective date of that Change in Control:
          (i) Broadcom unilaterally terminates your employment other than for
Cause or Disability, or
          (ii) you terminate your employment for Good Reason,
          Broadcom shall make the payments and provide the benefits described
below, provided you were employed on a full-time basis by Broadcom immediately
prior to such termination and, with respect to certain of those benefits, there
is compliance with each of the following requirements (the “Severance Benefit
Requirements”):
          (i) you deliver the general release required under Section 25 (the
“Required Release”) within the applicable time period following your Date of
Termination,
          (ii) the Required Release becomes effective in accordance with
applicable law following the expiration of any applicable revocation period,
          (iii) you comply with each of the restrictive covenants set forth in
Section (9), and
          (iv) you are and continue to remain in material compliance with your
obligations to Broadcom under your Confidentiality and Invention Assignment
Agreement.
          The payments and benefits to which you will become entitled if all the
Severance Benefits Requirements are satisfied are as follows:

-10-



--------------------------------------------------------------------------------



 



     (1) Cash Severance. Broadcom will pay you cash severance (“Cash Severance”)
in an amount equal to two (2) times the sum of (A) your annual rate of base
salary (using your then current rate or, if you terminate your employment for
Good Reason pursuant Section 16 due to an excessive reduction in your base
salary, then your rate of base salary immediately before such reduction) and
(B) the average of your actual annual bonuses for the three calendar years (or
such fewer number of calendar years of employment with Broadcom) immediately
preceding the calendar year in which such termination of employment occurs. Such
Cash Severance shall be payable over a twenty-four (24)-month period in
successive equal bi-weekly or semi-monthly installments in accordance with the
payment schedule in effect for your Base Salary on your Date of Termination.
Subject to the deferral provisions of Section (8) below, the Cash Severance
payments will begin on the first regular pay day, within the sixty (60) day
period measured from the date of your Separation from Service, on which your
Required Release is effective following the expiration of all applicable
revocation periods, but in no event shall such initial payment be made later
than the last business day of such sixty (60)-day period on which the Required
Release is so effective. The installment payments shall cease once you have
received the full amount of your Cash Severance. The installment payments shall
be treated as series of separate payments for purposes of the final Treasury
Regulations under Section 409A (“Section 409A”) of the Code. However, the amount
of Cash Severance to which you may be entitled pursuant to the foregoing
provisions of this Section (1) shall be subject to reduction in accordance with
Section (9) in the event you breach your restrictive covenants under Section
(9).
     (2) Options and Other Equity Awards. Notwithstanding any less favorable
terms of any stock option or other equity award agreement or plan, any options
to purchase shares of Broadcom’s common stock or any restricted stock units or
other equity awards granted to you by Broadcom, that are outstanding on your
Date of Termination and not otherwise fully vested shall be subject to
accelerated vesting in accordance with the following provisions:
     (i) On the date your timely executed and delivered Required Release becomes
effective following the expiration of any applicable revocation period (the
“Release Condition”), you will receive twenty-four (24) months of service
vesting credit under each of your outstanding stock options, restricted stock
units and other equity awards.
     (ii) The portion of each of your outstanding stock options, restricted
stock units and other equity awards that remains unvested after your
satisfaction of the Release Condition will vest in a series of twenty-four
(24) successive equal monthly installments over the twenty-four (24)-month
period measured from your Date of Termination (the “Additional Monthly
Vesting”), provided that during each successive month within that twenty-four
(24)-month period (x) you must comply with all of your obligations under your
Confidentiality and Invention Assignment Agreement with Broadcom that survive
the termination of your employment with Broadcom and (y) you must comply with
the restrictive covenants set forth in Section (9). In the event that you
violate the Confidentiality and Invention Assignment Agreement or engage in any
of the activities precluded by the restrictive covenants set forth in Section
(9), you shall not be entitled to any Additional Monthly Vesting for and after
the month in which such violation or activity (as the case may be) occurs.
     In addition, the period for exercising each option that accelerates in
accordance with subparagraph (i) or (ii) above shall be extended from the
limited post-termination period otherwise provided in the applicable stock
option agreement

-11-



--------------------------------------------------------------------------------



 



until the earlier of (A) the end of the twenty-four (24)-month period measured
from your Date of Termination or (if later) the end of the one-month period
measured from each installment vesting date of that option in accordance
herewith or (B) the applicable expiration date of the maximum ten (10)-year or
shorter option term. Upon your satisfaction of the Release Condition, the
limited post-termination exercise period for any other options granted to you by
Broadcom and outstanding on your Date of Termination shall also be extended in
the same manner and to the same extent as your accelerated options.
     The shares of Broadcom Class A common stock underlying any restricted stock
unit award that vests on an accelerated or Additional Monthly Vesting basis in
accordance with this Section (2) shall be issued as follows: The shares subject
to that award that vest upon the satisfaction of the Release Condition shall be
issued within the sixty (60) day period measured from the date of your
Separation from Service, but in no event later than the next regularly-scheduled
share issuance date for that restricted stock unit award (currently, the 5th day
of February, May, August and November each year) following the date of your
Separation from Service on which your Required Release is effective, unless
subject to further deferral pursuant to the provisions of Section (8) below the
(“Initial Issuance Date”), and each remaining share subject to such restricted
stock unit award shall be issued on the next regularly-scheduled share issuance
date for that restricted stock unit award (currently, the 5th day of February,
May, August and November each year) following the prescribed vesting date for
that share in accordance with this Section (2), but in no event earlier than the
Initial Issuance Date.
     (3) Lump Sum Benefit Payments. Provided you satisfy the Release Condition,
the following special payments shall be made to you to allow you to obtain
health care, life insurance and disability insurance coverage following your
Date of Termination:
          A. Provided you and your spouse and eligible dependents elect to
continue medical care coverage under Broadcom’s group health care plans pursuant
to the applicable COBRA provisions, Broadcom will make a lump sum cash payment
(the “Lump Sum Health Care Payment”) to you in an amount equal to thirty-six
(36) times the amount by which (i) the monthly cost payable by you, as measured
as of your Date of Termination, to obtain COBRA coverage for yourself, your
spouse and eligible dependents under Broadcom’s employee group health plan at
the level in effect for each of you on such Date of Termination exceeds (ii) the
monthly amount payable at such time by a similarly-situated executive whose
employment with Broadcom has not terminated to obtain group health care coverage
at the same level. Broadcom shall pay the Lump Sum Health Care Payment to you on
the earlier of (A) the first business day of the first calendar month, within
the sixty (60) day period measured from the date of your Separation from
Service, that is coincident with or next following the date on which your
Required Release is effective following the expiration of all applicable
revocation periods or (B) the last business day of such sixty (60) day period on
which such Required Release is so effective. Notwithstanding the foregoing, the
Lump Sum Health Care Payment shall be subject to the deferred payment provisions
of Section (8) below, to the extent such payment exceeds the applicable dollar
amount under section 402(g)(1) of the Code for the year in which your Separation
from Service occurs.
          B. You shall also be entitled to an additional lump sum cash payment
(the “Lump Sum Insurance Benefit Payment”) from Broadcom in an amount equal to
twelve (12) times the amount by which (i) the monthly cost payable by you, as
measured as of your Date of Termination, to obtain post-employment

-12-



--------------------------------------------------------------------------------



 



continued coverage under Broadcom’s employee group term life insurance and
disability insurance plans at the level in effect for you on such Date of
Termination exceeds (ii) the monthly amount payable at that time by a
similarly-situated executive whose employment with Broadcom has not terminated
to obtain similar coverage. Broadcom shall pay the Lump Sum Insurance Benefit
Payment to you concurrently with the payment of the Lump Sum Health Care
Benefit, provided, however, that the Lump Sum Insurance Benefit Payment shall be
subject to the deferred payment provisions of Section (8) below, to the extent
such payment, when added to the Lump Sum Health Care Payment, exceeds the
applicable dollar amount under section 402(g)(1) of the Code for the year in
which your Separation from Service occurs.
     (4) Additional Payments Broadcom shall, to the extent applicable, pay you
the following amounts, provided you satisfy the Release Condition:
          (i) any cash bonus that was not vested on your Date of Termination
because a requirement of continued employment had not yet been satisfied by you,
but with respect to which the applicable performance goal or goals had been
fully attained as of your Date of Termination (for the avoidance of doubt, a
bonus shall be payable under this clause (i) only to the extent that any
performance criteria with respect to such bonus had been satisfied during the
applicable performance period), and
          (ii) provided you were employed for the entire plan year immediately
preceding your Date of Termination and discretionary bonuses are payable for
that plan year to similarly-situated Broadcom executives whose employment has
not terminated, any discretionary bonus the Compensation Committee may decide to
award you for that plan year on the basis of your individual performance and
contributions during that plan year.
     Any bonus payments to which you become entitled under clause (i) of this
Section (4) shall be paid to you at the same time you are paid your first Cash
Severance installment under Section (1), after taking into account any required
deferral under Section (8), and any bonus payment to which you may become
entitled under clause (ii) of this Section (4) shall also be paid to you at the
same time or (if later) the tenth business day following the date the
Compensation Committee awards you such discretionary bonus.
     The amounts set forth in Sections (5) and (6) below shall be referred to
collectively as the “Accrued Obligations” and shall not be subject to your
delivery of the Required Release or your compliance with the restrictive
covenants set forth in Section (9).
     (5) Accrued Salary, Expenses and Bonus. On your Date of Termination,
Broadcom shall pay you (i) any earned but unpaid base salary through that date
based on the rate in effect at the time the Notice of Termination is given,
(ii) any unreimbursed business expenses incurred by you, and (iii) any cash
bonus that had been fully earned and vested (i.e., for which the applicable
performance period and any service requirements for vesting had been fully
completed) on or before the Date of Termination, but which had not been paid as
of the Date of Termination (for the avoidance of doubt, any such bonus shall be
payable only to the extent the applicable performance criteria had been
satisfied during the applicable performance period). However, any vested amounts
deferred by you under one or more Broadcom non-qualified deferred compensation
programs or arrangements subject to Section 409A that remain unpaid on your Date
of Termination shall be paid at such

-13-



--------------------------------------------------------------------------------



 



time and in such manner as set forth in each applicable plan or agreement
governing the payment of those deferred amounts, subject, however, to the
deferred payment provisions of Section (8) below.
     (6) Vacation and Deferred Compensation. Broadcom shall, upon your Date of
Termination, pay you an amount equal to your accrued but unpaid vacation pay
(based on your then-current rate of base salary). Any vested amounts deferred by
you under one or more Broadcom non-qualified deferred compensation programs
subject to Section 409A that remain unpaid on your Date of Termination shall be
paid at such time and in such manner as set forth in each applicable plan or
agreement governing the payment of those deferred amounts, subject, however, to
the deferred payment provisions of Section (8) below. Any other vested amounts
owed to you under any other compensation plans or programs will be paid to you
in accordance with the terms and provisions of each such applicable plan or
program.
     (7) Other Benefits. To the extent not theretofore paid or provided,
Broadcom shall timely pay or provide to you any other amounts or benefits
required to be paid or provided or that you are eligible to receive under any
plan, program, policy, practice, contract, agreement, etc. of Broadcom and its
affiliated companies, including (without limitation) any benefits payable to you
under a plan, policy, practice, contract or agreement referred to in Section 24
(all such other amounts and benefits being hereinafter referred to as “Other
Benefits”), in accordance with the terms of such plan, program, policy,
practice, contract or agreement. However, the payment of such Other Benefits
shall be subject to any applicable deferral period under Section (8) below to
the extent such benefits constitute items of deferred compensation subject to
Section 409A.
          Notwithstanding the foregoing provisions of this Section (7), in no
event shall you be allowed to participate in the Broadcom Corporation 1998
Employee Stock Purchase Plan, as amended and restated, or the 401(k) Employee
Savings Plan following your Date of Termination or to receive any substitute
benefits hereunder in replacement of those particular benefits, but you shall be
entitled to the full value of any benefits accrued under such plans prior to
your Date of Termination.
     (8) Delay in Payment for Certain Specified Employees. The following special
provisions shall govern the commencement date of certain payments and benefits
to which you may become entitled under the Program:
          A. Notwithstanding any provision in this Appendix II to the contrary
other than Section (8)B below, no payment or benefit under the Program that
constitutes an item of deferred compensation under Section 409A and becomes
payable in connection with your termination of employment will be made to you
prior to the earlier of (i) the first day of the seventh (7th) month following
the date of your Separation from Service or (ii) the date of your death, if you
are deemed to be a Specified Employee at the time of such Separation from
Service and such delayed commencement is otherwise required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code. Any cash amounts
to be so deferred shall immediately upon your Separation from Service be
deposited by Broadcom into a grantor trust that satisfies the requirements of
Revenue Procedure 92-64 and that will accordingly serve as the funding source
for Broadcom to satisfy its obligations to you with respect to the heldback
amounts upon the expiration of the required deferral period, provided, however,
that the funds deposited into such trust shall at all times remain subject to
the claims of Broadcom’s creditors and shall be maintained and located at all
times in the United States. Upon the expiration of the applicable deferral
period, all payments and benefits deferred pursuant to this Section (8)A
(whether they

-14-



--------------------------------------------------------------------------------



 



would have otherwise been payable in a single sum or in installments in the
absence of such deferral) shall be paid or provided to you in a lump sum, either
from the grantor trust or by Broadcom directly, on the first day of the seventh
(7th) month after the date of your Separation from Service or, if earlier, the
first day of the month immediately following the date Broadcom receives proof of
your death. Any remaining payments due under the Program will be paid in
accordance with the normal payment dates specified herein.
          B. The portion of your Lump Sum Health Care Payment that is not in
excess of the applicable dollar amount in effect under Section 402(g)(1)(B) of
the Code for the calendar year in which your Separation form Service occurs
shall not be subject to the Section (8)A deferred payment requirement. If the
Lump Sum Health Care Benefit does not exceed such dollar amount, then the
deferred payment provisions of Section (8)A shall not be applicable to the Lump
Sum Insurance Benefit Payment to the extent the dollar amount of that payment,
when added to the Lump Sum Health Care Payment, does not exceed the applicable
dollar amount in effect under Section 402(g)(1)(B) of the Code for the calendar
year in which your Separation form Service occurs.
          C. It is the intent of the parties that the provisions of this
Appendix II comply with all applicable requirements of Section 409A.
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Appendix II would otherwise contravene the applicable
requirements or limitations of Section 409A, then those provisions shall be
interpreted and applied in a manner that does not result in a violation of the
applicable requirements or limitations of Section 409A and the applicable
Treasury Regulations thereunder.
     (9) Restrictive Covenants. You hereby acknowledge that your right and
entitlement to the severance benefits specified in Sections (1), (2)(ii) and
(10) of this Appendix II are, in addition to your satisfaction of the Release
Condition, also subject to your compliance with each of the following covenants
during the two (2) year period measured from your Date of Termination, and those
enumerated severance benefits will immediately cease or be subject to reduction
in accordance herewith should you breach any of the following covenants:
     A. You shall not directly or indirectly encourage or solicit any employee,
consultant or independent contractor to leave the employ or service of Broadcom
(or any affiliated company) for any reason or interfere in any other manner with
any employment or service relationships at the time existing between Broadcom
(or any affiliated company) and its employees, consultants and independent
contractors.
     B. You shall not directly or indirectly solicit or otherwise induce any
vendor, supplier, licensor, licensee or other business affiliate of Broadcom (or
any affiliated company) to terminate its existing business relationship with
Broadcom (or affiliated company) or interfere in any other manner with any
existing business relationship between Broadcom (or any affiliated company) and
any such vendor, supplier, licensor, licensee or other business affiliate.
     C. You shall not, whether on your own or as an employee, consultant,
partner, principal, agent, representative, equity holder or in any other
capacity, directly or indirectly render, anywhere in the United States, services
of any kind or provide any advice or assistance to any business, enterprise or
other entity that is engaged in any line of business that competes with one or
more of the lines of business that were conducted by Broadcom during the Term of
your employment or that are first conducted after your

-15-



--------------------------------------------------------------------------------



 



Date of Termination but which you were aware were under serious consideration by
Broadcom prior to your Date of Termination, except that you make a passive
investment representing an interest of less than one percent (1%) of an
outstanding class of publicly-traded securities of any corporation or other
enterprise.
     D. You shall not, directly or indirectly, make any adverse, derogatory or
disparaging statements, whether orally or in writing, to any person or entity
regarding (i) Broadcom, any members of the Board of Directors or any officers,
members of management or shareholders of Broadcom or (ii) any practices,
procedures or business operations of Broadcom (or any affiliated company).
     Should you breach any of the restrictive covenants set forth in this
Section (9), then you shall immediately cease to be entitled to any Gross-Up
Payment under Section 10 below or any Cash Severance Payments pursuant to
Section (1) in excess of the greater of (i) one (1) times the sum of (A) your
annual rate of base salary (using your then current rate or, if you terminate
your employment for Good Reason pursuant to Section 16 due to an excessive
reduction in your base salary, then your rate of base salary immediately before
such reduction) and (B) the average of your actual annual bonuses for the three
calendar years (or such fewer number of calendar years of employment with
Broadcom) immediately preceding the calendar year in which such termination of
employment occurs (which minimum amount represents partial consideration for
your satisfaction of the Release Consideration) or (ii) the actual Cash
Severance Payments you have received through the date of such breach. In
addition, all Additional Monthly Vesting of any stock options, restricted stock
units, other equity awards or unvested share issuances outstanding at the time
of such breach shall cease as of the month in which such breach occurs, and no
further Additional Monthly Vesting shall occur thereafter. Broadcom shall also
be entitled to recover at law any monetary damages for any additional economic
loss caused by your breach and may, to the maximum extent allowable under
applicable law, seek equitable relief in the form of an injunction precluding
you from continuing such breach.
     (10) Tax Gross-Up Payment.
     A. In the event that (i) any payments or benefits to which you become
entitled in accordance with the provisions of this Appendix II or any other
agreement with Broadcom constitute a parachute payment under Section 280G of the
Code (collectively, the “Parachute Payment”) subject to the excise tax imposed
under Section 4999 of the Code or any interest or penalties related to such
excise tax (with such excise tax and related interest and penalties to be
collectively referred to as the “Excise Tax”) and (ii) it is determined by an
independent registered public accounting firm selected by Broadcom from among
the largest four accounting firms in the United States (the “Accounting Firm”)
that the Present Value (measured as of effective date of the Change in Control)
of your aggregate Parachute Payment exceeds one hundred twenty percent (120%) of
your Permissible Parachute Amount, then you will be entitled to receive from
Broadcom an additional payment (the “Gross-Up Payment”) in a dollar amount such
that after your payment of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed upon the
Gross-Up Payment, you retain a net amount equal to the Excise Tax imposed upon
your aggregate Parachute Payment. Notwithstanding the foregoing, you shall not
be entitled to any Gross-Up Payment unless there is compliance with each of the
Severance Benefit Requirements set forth above.

-16-



--------------------------------------------------------------------------------



 



     For purposes of determining your eligibility for such Gross-Up Payment, the
following definitions will be in effect:
     “Present Value” means the value, determined as of the date of the Change in
Control, of each payment or benefit in the nature of compensation to which you
become entitled in connection with the Change in Control or your subsequent
termination of employment with Broadcom that constitutes a Parachute Payment.
The Present Value of each such payment or benefit shall be determined in
accordance with the provisions of Code Section 280G(d)(4), utilizing a discount
rate equal to one hundred twenty percent (120%) of the applicable Federal rate
in effect at the time of such determination, compounded semi-annually to the
effective date of the Change in Control.
     “Permissible Parachute Amount” means a dollar amount equal to the 2.99
times the average of your W-2 wages from Broadcom for the five (5) calendar
years (or such fewer number of calendar years) completed immediately prior to
the calendar year in which the Change in Control is effected.
     Should the aggregate Present Value (measured as of the Change in Control)
of your aggregate Parachute Payment not exceed one hundred twenty percent (120%)
of your Permissible Parachute Amount, then no Gross-Up Payment will be made to
you, and your payments and benefits under this Appendix II shall instead be
subject to reduction in accordance with the benefit limitation provisions of
Section (11).
     B. All determinations as to whether any of the payments or benefits to
which you become entitled in accordance with the provisions of this Appendix II
or any other agreement with Broadcom constitute a Parachute Payment, whether a
Gross-Up Payment is required with respect to any Parachute Payment, the amount
of such Gross-Up Payment, and any other amounts relevant to the calculation of
such Gross-Up Payment, will be made by the Accounting Firm. Such Accounting Firm
will make the applicable determinations (the “Gross-Up Determination”), together
with detailed supporting calculations regarding the amount of the Excise Tax,
any required Gross-Up Payment and any other relevant matter, within thirty
(30) days after the date of your Separation from Service. In making the Gross-Up
Determination, the Accounting Firm shall make a reasonable determination of the
value of the restrictive covenants to which you will be subject under Section 9,
and the amount of your potential Parachute Payment shall accordingly be reduced
by the value of those restrictive covenants to the extent consistent with Code
Section 280G and the Treasury Regulations thereunder. The Gross-Up
Determination made by the Accounting Firm will be binding upon both you and
Broadcom. The Gross-Up Payment (if any) determined on the basis of the Gross-Up
Determination shall be paid to you or on your behalf within ten (10) business
days after the completion of such Determination or (if later) at the time the
related Excise Tax is remitted to the appropriate tax authorities.
     C. In the event that your actual Excise Tax liability is determined by a
Final Determination to be greater than the Excise Tax liability taken into
account for purposes of any Gross-Up Payment or Payments initially made to you
pursuant to the provisions of Section (10)B, then within thirty (30) days
following that Final Determination, you shall notify Broadcom of such
determination, and the Accounting Firm shall, within thirty (30) days
thereafter, make a new Excise Tax calculation based upon that Final
Determination and provide both you and Broadcom with the supporting calculations
for any supplemental Gross-Up Payment attributable to that excess Excise Tax
liability. Broadcom shall make the supplemental Gross-Up

-17-



--------------------------------------------------------------------------------



 



payment to you within ten (10) business days following the completion of the
applicable calculations or (if later) at the time such excess tax liability is
remitted to the appropriate tax authorities. In the event that your actual
Excise Tax liability is determined by a Final Determination to be less than the
Excise Tax liability taken into account for purposes of any Gross-Up Payment
initially made to you pursuant to the provisions of Section (10)B, then you
shall refund to Broadcom, promptly upon receipt (but in no event later than ten
(10) business days after such receipt), any federal or state tax refund
attributable to the Excise Tax overpayment. For purposes of this Section (10)C,
a “Final Determination” means an audit adjustment by the Internal Revenue
Service that is either (i) agreed to by both you and Broadcom or (ii) sustained
by a court of competent jurisdiction in a decision with which both you and
Broadcom concur or with respect to which the period within which an appeal may
be filed has lapsed without a notice of appeal being filed.
     D. Should the Accounting Firm determine that any Gross-Up Payment made to
you was in fact more than the amount actually required to be paid to you in
accordance with the provisions of Section (10)B, then you will, at the direction
and expense of Broadcom, take such steps as are reasonably necessary (including
the filing of returns and claims for refund), follow reasonable instructions
from, and procedures established by, Broadcom, and otherwise
reasonably cooperate with Broadcom to correct such overpayment. Furthermore,
should Broadcom decide to contest any assessment by the Internal Revenue Service
of an Excise Tax on one or more payments or benefits provided you under this
Appendix II or otherwise, you will comply with all reasonable actions requested
by Broadcom in connection with such proceedings, but shall not be required to
incur any out-of-pocket costs in so doing.
     E. Notwithstanding anything to the contrary in the foregoing, any Gross-Up
Payments due you under this Section (10) shall be subject to the hold-back
provisions of Section (8). In addition, no Gross-Up Payment shall be made later
than the end of the calendar year following the calendar year in which the
related taxes are remitted to the appropriate tax authorities or such other
specified time or schedule that may be permitted under Section 409A of the Code.
To the extent you become entitled to any reimbursement of expenses incurred at
the direction of Broadcom in connection with any tax audit or litigation
addressing the existence or amount of the Excise Tax, such reimbursement shall
be paid to you no later than the later of (i) the close of the calendar year in
which the Excise Tax that is the subject of such audit or litigation is paid by
you or (ii) the end of the sixty (60)-day period measured from such payment
date. If no Excise Tax liability is found to be due as a result of such audit or
litigation, the reimbursement shall be paid to you no later than the later of
(i) the close of the calendar year in which the audit is completed or there is a
final and non-appealable settlement or other resolution of the litigation or
(ii) the end of the sixty (60)-day period measured from the date the audit is
completed or the date the litigation is so settled or resolved.
          (11) Benefit Limitation. The provisions of this Section 11 shall be
applicable in the event (i) any payments or benefits to which you become
entitled in accordance with the provisions of this Appendix II or any other
agreement with Broadcom would otherwise constitute a Parachute Payment that is
subject to the Excise Tax and (ii) it is determined by the Accounting Firm that
the Present Value (measured as of effective date of the Change in Control) of
your aggregate Parachute Payment does no exceed one hundred twenty percent
(120%) of your Permissible Parachute Amount or you are not otherwise entitled to
the Gross-Up Payment by reason of your failure to comply with your restrictive
covenants under Section (9) or any other of your Severance Benefit Requirements.

-18-



--------------------------------------------------------------------------------



 



          In such event, those payments and benefits will be subject to
reduction to the extent necessary to assure that you receive only the greater of
(i) your Permissible Parachute Amount or (ii) the amount which yields you the
greatest after-tax amount of benefits after taking into account any excise tax
imposed under Section 4999 of the Code on the payments and benefits provided to
you under this Appendix II (or on any other benefits to which you may be
entitled in connection with a change in control or ownership of Broadcom or the
subsequent termination of your employment with Broadcom). To the extent any such
reduction is required, the dollar amount of your Cash Severance under
Section (1) of this Appendix II will be reduced first, with such reduction to be
effected pro-rata as to each payment, then the dollar amount of your Lump Sum
Health Care and Insurance Benefit Payments shall each be reduced pro-rata, next
the number of options or other equity awards that are to vest on an accelerated
basis pursuant to Section (2) of this Appendix II shall be reduced (based on the
value of the parachute payment resulting from such acceleration) in the same
chronological order in which awarded, and finally your remaining benefits will
be reduced in a manner that not result in any impermissible deferral or
acceleration of benefits under Section 409A.
          Notwithstanding the foregoing, in determining whether the benefit
limitation of this Section (11) is exceeded, the Accounting Firm shall make a
reasonable determination of the value of the restrictive covenants to which you
will be subject under Section (9) of this Appendix II, and the amount of your
potential Parachute Payment shall accordingly be reduced by the value of those
restrictive covenants to the extent consistent with Code Section 280G and the
Treasury Regulations thereunder.
     (12) Other Terminations. If your employment is terminated during the Term
for Cause or by reason of your death or Disability, or you terminate your
employment during the Term without Good Reason, your participation in the
Program shall terminate without any further obligations of Broadcom to you or
your legal representatives under the Program, other than for timely payment of
the Accrued Obligations owed you and the payment or provision of any Other
Benefits to which you are entitled. However, in the event your employment is
terminated during the Term by reason of your death or Disability, then
(i) Broadcom shall also timely pay any bonuses to which you are entitled in
accordance with Section (4) above to you or your legal representative, subject
to any required holdback under Section (8) and, (ii) notwithstanding any less
favorable terms in any stock option or other equity award agreement or plan or
this Program, any unvested portion of any stock options, restricted stock units
or other equity awards granted to you by Broadcom shall immediately vest in full
on your Date of Termination and remain exercisable by you or your legal
representative for 12 months after the Date of Termination. The shares of
Broadcom Class A common stock subject to any restricted stock unit award that
vests on an accelerated basis in accordance with the foregoing shall be issued
within the sixty (60) day period measured from the date of your Separation from
Service due to your death or Disability, but in no event later than the next
regularly-scheduled share issuance date for that restricted stock unit award
date (currently, the 5th day of February, May, August and November each year)
following the date of your Separation from Service, unless subject to further
deferral pursuant to the provisions of Section (8) above.
     (13) The provisions of this Appendix II apply only (i) in the event of a
Change of Control followed by a subsequent termination of your employment by
Broadcom without Cause or by you for Good Reason or (ii) in the event of your
death or Disability. In all other events where your employment is terminated,
Broadcom’s normal severance policies will apply.

-19-



--------------------------------------------------------------------------------



 



     (14). Change of Control. For purposes of the Program, a “Change of Control”
shall mean a change in ownership or control of Broadcom effected through any of
the following transactions:
          (i) a shareholder-approved merger, consolidation or other
reorganization, unless securities representing more than fifty percent (50%) of
the total combined voting power of the outstanding securities of the successor
corporation are immediately after such transaction, beneficially owned, directly
or indirectly and in substantially the same proportion, by the persons who
beneficially owned Broadcom’s outstanding voting securities immediately prior to
such transaction,
          (ii) a shareholder-approved sale, transfer or other disposition of all
or substantially all of Broadcom’s assets,
          (iii) the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of Securities Exchange Act of 1934, as amended
(the “1934 Act”), other than Broadcom or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, Broadcom, becomes directly or
indirectly (whether as a result of a single acquisition or by reason of one or
more acquisitions within the twelve (12)-month period ending with the most
recent acquisition) the beneficial owner (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of Broadcom’s securities (as measured in terms of the power to vote
with respect to the election of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether the
transaction involve a direct issuance from Broadcom or the acquisition of
outstanding securities held by one or more of Broadcom’s existing shareholders,
or
          (iv) a change in the composition of the Board over a period of
twenty-four (24) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.
     (15). Cause. Broadcom may terminate your employment with or without Cause.
For purposes of the Program, “Cause” shall mean the reasonable and good faith
determination by a majority of the Board that any of the following events or
contingencies exists or has occurred:
     (i) You materially breached a fiduciary duty to Broadcom, materially
breached a material term of the Confidentiality and Invention Assignment
Agreement between you and Broadcom or materially breached any material provision
or policy set forth in Broadcom’s Code of Ethics and Corporate Conduct;
     (ii) You are convicted of a felony or misdemeanor that involves fraud,
dishonesty, theft, embezzlement, and/or an act of violence or moral turpitude,
or plead guilty or no contest (or a similar plea) to any such felony or
misdemeanor;

-20-



--------------------------------------------------------------------------------



 



     (iii) You engage in any act, or there is any omission on your part, that
constitutes fraud, material negligence or material misconduct in connection with
your employment by Broadcom, including (but not limited to) a material violation
of applicable material state or federal securities laws. Notwithstanding the
foregoing, an isolated or occasional failure to file or late filing of a report
required under 1934 Act shall not be deemed a material violation for purposes of
this Section 15(iii). Furthermore, with respect to filing reports or
certifications you are required to provide under the 1934 Act, with respect to a
transaction’s compliance with the requirements of Rule 144 under the Securities
Act of 1933, as amended or with respect to the implementation of your 10b5-1
Plan, you shall not have committed a material violation for purposes of this
Section 15(iii) if the violation occurred because you relied in good faith on a
certification or certifications provided by Broadcom or an authorized employee
or agent of Broadcom, unless you knew or should have known after reasonable
diligence that such certification was inaccurate, or upon the processes or
actions of the securities brokerage firm handling your transactions in Broadcom
equities provided that you have used a nationally recognized securities
brokerage firm with substantial prior experience in and established regular
procedures for handling option and equity transactions by executive officers of
public companies in the United States; or;
     (iv) You willfully and knowingly participate in the preparation or release
of false or materially misleading financial statements relating to Broadcom’s
operations and financial condition or you willfully and knowingly submit any
false or erroneous certification required of you under the Sarbanes-Oxley Act of
2002 or any securities exchange on which shares of Broadcom’s Class A common
stock are at the time listed for trading.
     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Cause under the Program.
     No termination that is based exclusively upon your commission or alleged
commission of act(s) or omission(s) that are asserted to constitute material
negligence shall constitute Cause hereunder unless you have been afforded notice
of the alleged acts or omissions and have failed to cure such acts or omissions
within thirty (30) days after receipt of such notice.
     If, following the receipt of a Notice of Termination stating that your
termination is for Cause, you believe that Cause does not exist, you may, by
written notice delivered to the Board within three business (3) days after
receipt of such Notice of Termination, request that your Date of Termination be
delayed to permit you to appeal the Board’s determination that Cause for such
termination existed. If you so request, you will be placed on administrative
leave for a period determined by the Board (not to exceed 30 days), during which
you will be afforded an opportunity to request that the Board reconsider its
decision concerning your termination. If the Board or an appropriate committee
thereof has not previously provided you with an opportunity to be heard in
person concerning the reasons for termination stated in the Notice of
Termination, the Board will endeavor in good faith to provide you with such an
opportunity during such period of administrative leave. It is understood and
agreed that any change in your employment status that occurs in connection with
or as a result of such an administrative leave shall not constitute Good Reason.
The Board may, as a result of such a request for reconsideration, reinstate your
employment, revise the original Notice of Termination, or affirm the original
Notice of Termination. If the Board affirms the original Notice of Termination
or the period of administrative leave ends before the Board takes action, the
Date of Termination shall be

-21-



--------------------------------------------------------------------------------



 



the date specified in the original Notice of Termination. If the Board
reinstates your employment or revises the original Notice of Termination, then
the original Notice of Termination shall be void and neither its delivery nor
its contents shall be deemed to constitute Good Reason.
     (16). Good Reason. You may terminate your employment for Good Reason at any
time within the twenty-four (24)-month period measured from the effective date
of a Change in Control that occurs during the Term. For purposes of the Program,
“Good Reason” shall mean:
     (i) except as you may otherwise agree in writing, a change in your position
(including status, offices, titles and reporting requirements) with Broadcom
that materially reduces your authority, duties or responsibilities as in effect
on the date of the Letter Agreement, or any other action by Broadcom that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith and that is remedied by Broadcom
reasonably promptly after Broadcom receives your notice thereof;
     (ii) a more than fifteen percent (15%) reduction by Broadcom in your base
salary as in effect on the date of the Letter Agreement or as the same may be
increased from time-to-time during the Term;
     (iii) any action by Broadcom (including the elimination of benefit plans
without providing substitutes therefor or the reduction of your benefit
thereunder) that would materially diminish the aggregate value of your bonuses
and other cash incentive awards from the levels in effect on the date of the
Letter Agreement by more than fifteen percent (15%) in the aggregate; provided,
however, that (i) a reduction in your bonuses or cash incentive awards that is
part of a broad-based reduction in corresponding bonuses or awards for
management employees and pursuant to which your bonuses or awards s are not
reduced by a greater percentage than the reductions applicable to other
management employees and (ii) a reduction in your bonuses and other cash
incentive awards occurring as a result of your failure or Broadcom’s failure to
satisfy performance criteria applicable to such bonuses or awards shall not
constitute Good Reason;
     (iv) Broadcom’s requiring you to be based at any office or other business
location that increases the distance from your home to such office or location
by more than fifty (50) miles from the distance in effect on the date of the
Letter Agreement;
     (v) any purported termination by Broadcom of your employment other than
pursuant to a Notice of Termination (for avoidance of doubt, the delivery or
contents of a Notice of Termination that is revised or voided under the
procedure provided in the definition of Cause above shall not constitute Good
Reason); or
     (vi) any failure by Broadcom to comply with and satisfy Section 26 of this
Appendix after receipt of written notice from you of such failure and a
reasonable cure period of not less than thirty (30) days.
     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Good Reason under the Program.

-22-



--------------------------------------------------------------------------------



 



     Notwithstanding the above, an isolated or inadvertent action or inaction by
Broadcom that causes Broadcom to fail to comply with Sections 16(ii) or 16(iii)
and that is cured within ten (10) days of your notifying Broadcom of such action
or inaction shall not constitute Good Reason. Furthermore, no act, occurrence or
condition set forth in this Section 16 shall constitute Good Reason if you
consent in writing to such act, occurrence or condition, whether such consent is
delivered before or after the act, occurrence or condition comes to pass.
     (17). Code. The term “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time.
     (18). Death. Your employment shall terminate automatically upon your death.
     (19). Disability. If your Disability occurs during the Term and no
reasonable accommodation is available to permit you to continue to perform the
essential duties and responsibilities of your position, Broadcom may give you
written notice of its intention to terminate your employment. In such event,
your employment with Broadcom shall terminate effective on the 30th day after
you receive such notice (the “Disability Effective Date”), unless you resume the
performance of your duties within thirty (30) days after receipt of such notice.
For purposes of the Program, “Disability” shall mean your absence from and
inability to perform your duties with Broadcom on a full-time basis for one
hundred eighty (180) consecutive business days as a result of incapacity due to
mental or physical illness that is (i) determined to be total and permanent by
two (2) physicians selected by Broadcom or its insurers and reasonably
acceptable to you or your legal representative and (ii) entitles you to the
payment of long-term disability benefits from Broadcom’s long-term disability
plan commencing immediately on the Disability Effective Date.
     (20). Notice of Termination. For purposes of the Program, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision relied upon for the termination of your employment, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (with such
date to be not more than thirty (30) days after the giving of such notice). The
basis for termination set forth in any Notice of Termination shall constitute
the exclusive set of facts and circumstances upon which the party may rely to
attempt to demonstrate that Cause or Good Reason (as the case may be) for such
termination existed.
     (21). Date of Termination. “Date of Termination” means (i) if your
employment is terminated by Broadcom or by you for any reason other than death
or Disability, the date of receipt of the Notice of Termination or any later
date specified therein (subject to the limitations set forth above in the
definition of Notice of Termination), as the case may be, and (ii) if your
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of your death or the Disability Effective Date, as
the case may be.
     (22). Separation from Service. For purposes of the Program, “Separation
from Service” means the cessation of your Employee status and shall be deemed to
occur at such time as the level of the bona fide services you are to perform in
Employee status (or as a consultant or other independent contractor) permanently
decreases to a level that is not more than twenty percent (20%) of the average
level of services you rendered in Employee status during the immediately
preceding thirty-six (36) months (or such shorter period for which you may have
rendered such service). Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable

-23-



--------------------------------------------------------------------------------



 



standards of the Treasury Regulations issued under Section 409A. In addition to
the foregoing, a Separation from Service will not be deemed to have occurred
while you are on a sick leave or other bona fide leave of absence if the period
of such leave does not exceed six (6) months or any longer period for which you
are provided with a right to reemployment with Broadcom by either statute or
contract, provided, however, that in the event of a leave of absence due to any
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than six
(6) months and that causes you to be unable to perform your duties as an
Employee, no Separation from Service shall be deemed to occur during the first
twenty-nine (29) months of such leave. If the period of leave exceeds six
(6) months (or twenty-nine (29) months in the event of disability as indicated
above) and you are not provided with a right to reemployment by either statute
or contract, then you will be deemed to have Separated from Service on the first
day immediately following the expiration of the applicable six (6)-month or
twenty-nine (29)-month period.
          For purposes of determining whether a Separation from Service has
occurred, you will be deemed to continue in “Employee” status for so long as you
remain in the employ of one or more members of the Employer Group, subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.
          “Employer Group” means Broadcom and any other corporation or business
controlled by, controlling or under common control with, Broadcom, as determined
in accordance with Sections 414(b) and (c) of the Code and the Treasury
Regulations thereunder, except that in applying Sections 1563(1), (2) and
(3) for purposes of determining the controlled group of corporations under
Section 414(b), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in such sections, and in
applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section 1.4.14(c)-2 of
the Treasury Regulations.
     (23). Specified Employee. For purposes of the Program, “Specified Employee”
means a “key employee” (within the meaning of that term under Code
Section 416(i)). Accordingly, you will be deemed to be a Specified Employee if
you are, as of the last day of any calendar year:
          (i) an officer of Broadcom whose annual compensation from Broadcom and
any other members of the Employer Group is in the aggregate greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty (50) officers of Broadcom shall be determined to be Specified
Employees as of the relevant determination date;
          (ii) a five percent (5%) owner of Broadcom or any other member of the
Employer Group; or
          (iii) a one percent (1%) owner of Broadcom or any other member of the
Employer Group whose annual compensation from Broadcom and any other members of
the Employer Group is in the aggregate more than $150,000.

-24-



--------------------------------------------------------------------------------



 



     The Specified Employees shall be determined as of the last day of each
calendar year. If you are determined to be a Specified Employee on any such
date, you will be considered a Specified Employee for purposes of the Program
during the period beginning on the April 1 of the following year and ending on
the March 31 of the next year thereafter.
          For purposes of determining an officer’s compensation when identifying
Specified Employees, compensation is defined in accordance with Treas. Reg.
§1.415(c)–2(a), without applying any safe harbor, special timing or other
special rules described in Treas. Reg. §§ 1.415(c)–2(d), 2(e) and 2(g).
     (24). Non-exclusivity of Rights. Nothing in the Program shall prevent or
limit your continuing or future participation in any plan, program, policy or
practice provided by Broadcom or any other member of the Employer Group during
your period of employment with Broadcom and for which you may qualify, nor,
subject to Section 15 of this Appendix II, shall anything herein limit or
otherwise affect such rights as you may have under any contract or agreement
with Broadcom or any other member of the Employer Group. Amounts that are vested
benefits or that you are otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with Broadcom or any other
member of the Employer Group on or subsequent to your Date of Termination shall
be payable in accordance with such plan, policy, practice or program or contract
or agreement, except as explicitly modified by this Appendix II.
     (25). Full Settlement.
          (a) Except as specifically set forth in this Appendix II, Broadcom’s
obligation to make the payments provided for in the Program and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action that Broadcom
may have against you or others, except only for any advances made to you or for
taxes that Broadcom is required to withhold by law. In no event shall you be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to you under any of the provisions of the Program, and
such amounts shall not be reduced whether or not you obtain other employment.
          (b) You will not become eligible to receive any of the payments and
benefits provided under Sections 1, 2, 3 and 4 and Section 10 of the Program
unless you execute and deliver to Broadcom, within twenty one (21) days after
your Date of Termination (or within forty-five (45) days after such Date of
Termination, to the extent such longer period is required under applicable law),
a general release in a form acceptable to Broadcom (the “Required Release”) that
(i) releases Broadcom and its subsidiaries, officers, directors, employees, and
agents from all claims you may have relating to your employment with Broadcom
and the termination of that employment, other than claims relating to any
benefits to which you become entitled under the Program, and (ii) becomes
effective in accordance with applicable law upon the expiration of any
applicable revocation period.
     (26). Successors.
          (a) The Program is personal to you and shall not be assignable by you
otherwise than by will or the laws of descent and distribution. The Program
shall inure to the benefit of and be enforceable by your legal representatives.
          (b) The Program shall inure to the benefit of and be binding upon
Broadcom and its successors and assigns.

-25-



--------------------------------------------------------------------------------



 



          (c) Broadcom will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of Broadcom to assume expressly and agree to perform
its obligations under the Program in the same manner and to the same extent that
Broadcom would be required to perform those obligations if no such succession
had taken place. As used in the Program, “Broadcom” shall include any successor
to its business and/or assets as aforesaid that assumes and agrees to perform
the obligations created by the Program by operation of law or otherwise.
     (27). Amendment. The Program may not be amended or modified with respect to
you other than by a written agreement executed by you and Broadcom or your and
its respective successors and legal representatives.
Initials                     

-26-